PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/699,387
Filing Date: April 29, 2015
Appellant(s): Kim Herzig et al.



__________________
Jeff A. Holmen
Reg. No. 38,492
For Appellant






EXAMINER’S ANSWER





on July 19, 2021.

I. 	Grounds of Rejection to be reviewed on Appeal
	Every ground of rejection set forth in the Office action dated February 16, 2021 from which the appeal is taken is being maintained by the Examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”










II. 	Response to Arguments
Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract) without significantly more.

1. 	Appellant’s argument regarding the 35 U.S.C. § 101 rejection that it is clear that the claimed subject matter could not practically be performed in the human mind.  See Appeal Br. 6-7. 

In response to Appellant’s argument, the Examiner respectfully disagrees. As explained in the Board’s decision mailed on 06/02/2020, the claimed invention is intended to optimize the testing of software products based on a comparison of the cost of executing a test with the cost of skipping the execution of the test. Spec. ¶ 2. Here, claim 1 recites limitations of “executing a testing process…, generating a cost model based on test performance history data…, selecting tests in the plurality of tests for future execution based on the first and second expected monetary cost values, eliminating tests in the plurality of tests from the testing process based on the first and second expected monetary cost values to adapt the testing process for future test executions…, executing adapted testing process including only the selected tests on the software product after code changes are applied to the software product, and identifying code defects in the software product based on results of the execution of the adapted testing process.” The limitations, as drafted, are processes that, under the broadest reasonable interpretation, involve with mathematical calculation and performance of the limitations in the human mind but for the recitation of generic computer components. That is, other than reciting “with at least one processor”, “storing in the memory”, and the term “automatically”, nothing in the claim element precludes the steps from practically being performed in the human mind (including observation, evaluation, judgement, opinion), or by a human using a pen and paper. For example, but for the recitation of generic computer components, the claim encompasses a user manually calculate the expected cost values for executing the test or not executing the test with the mathematical equations described in paragraph [0050]-[0065]. Such calculations can also be performed in the human mind or by a human using a pen and paper. The claim also encompasses a user manually select the tests for future execution based on a comparison of the predicted test cost and test benefit, eliminate tests from the testing process based on a comparison of the predicted test cost values, and identify which code defects in the software product based on the testing results can practically be performed in the human mind. See Spec. ¶ 18 (“Manual test selecting (e.g., one based on the experience of engineers) is possible and often employed”). Such mental process has been determined to be an abstract idea. See 2019 Revised Guidance 84 Fed. Reg. at 52 (“Mental processes—concepts performed in the human mind (including an observation, evaluation, judgment, opinion.”)
In response to Appellant’s argument regarding to executing the testing process on the software product is not an insignificant activity, but rather is a significant activity that is used to generate information that is used to adapt the testing process for future executions, the Examiner respectfully disagrees. (1) Using a processor for executing executable instructions is found to be well-understood, routing and conventional activities. See FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016) (Specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field). (2) Executing a testing process on the software product to “generate information” adds insignificant extra-solution activities to the judicial exception in the form of data-gathering because it is based on data gather from past test executions. See Spec. ¶ 116 (“a cost model is generated based on test performance history data is based on results of past executions of a plurality of test on a software product”); and executing the adapted testing process including only the selected tests on the software product after code changes are applied to the software product (Spec. ¶ 3) is also insignificant extra-solution activity (i.e., post-solution activity) because it is incidental the primary focus claim 1, which is to select tests for execution on a software product. See MPEP § 2106.05 (f-g) (Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more. See Bilski, 561 U.S. at 610, 95 USPQ2d at 1009 (citing Parker v. Flook, 437 U.S. 584, 590, 198 USPQ 193, 197 (1978)), and CyberSource v. Retail Decisions, 654 F.3d 1366, 1370, 99 USPQ2d 1690 (Fed. Cir. 2011) (citations omitted). Thus, using a processor to perform the steps is merely adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 134 S. Ct. at 2360, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)). Thus, these additional elements do not integrate the abstract idea into a practical application because none of claimed elements reflects an improvement to the functioning of a computer itself, or another technology or technical field; nothing in the claim effects a transformation or reduction of a particular article to a different state or thing, or applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.


2. 	Appellant’s arguments regarding the 35 U.S.C. § 101 rejection that the specification of the present application indicates why the testing process of the present disclosure cannot practically be performed in the human mind, and it is improper to simply ignore most of the claim language.  See Appeal Br. 7-8. 

In response to Appellant’s argument, the Examiner respectfully disagrees. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
Further, in response to Appellant’s arguments regarding “simply ignore most of the claim language, it is noted that Appellant’s argument fails to comply with 37 CFR 1.111(b) because they amount to a general allegation without specifically pointing out which are the most claim language have been ignored. A mere broad allegation is in error and does not comply with the requirement of 37 CFR 1.111.


3. 	Appellant’s argument regarding the 35 U.S.C. § 101 rejection that the recited subject matter provides an improvement in the technical field of software testing.  See Appeal Br. 9. 

In response to Appellant’s argument, the Examiner respectfully disagrees. As discussed above, the claimed invention is directed to “a system and method for performing a test optimization that is based on predicted test cost and test benefit of future test executions based on historical patterns.” See ¶ 2.  Even if the claimed solution may improve the test cost and test benefit, which is expressed as a monetary cost value, nothing in the claim limitations reflects an improvement to the functioning of a computer itself, or another technology or technical field; or effects a transformation or reduction of a particular article to a different state or thing, or applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. See 84 Fed. Reg. at 55.

  Appellant separately argued claims 2-13 that fall within the same category, therefore, claims 2-13 are also rejected for the same reasons as discussed above. 


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/PAN G CHOY/           Primary Examiner, Art Unit 3624                                                                                                                                                                                             

Conferees:

/MEHMET YESILDAG/           Primary Examiner, Art Unit 3624                                                                                                                                                                                             
/PATRICIA H MUNSON/           Supervisory Patent Examiner, Art Unit 3624                                                                                                                                                                                             





Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.